Citation Nr: 0822061	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  07-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
including as secondary to his service-connected bilateral 
foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 until November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The matter has since been 
transferred to the jurisdiction of the RO in Columbia, South 
Carolina.

The issue of service connection for a back disorder, 
including as secondary to his service-connected bilateral 
foot disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A final July 2004 rating decision denied service 
connection for a back disorder.

2.  The evidence associated with the claims file since the 
July 2004 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder.  


CONCLUSIONS OF LAW

1.  The July 2004 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the July 2004 rating decision is 
new and material; the claim of entitlement to service 
connection for a back disorder, including as secondary to his 
service-connected bilateral foot disability, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for a back disorder, including as secondary to his 
service-connected bilateral foot disability.  In view of the 
Board's decision to reopen the veteran's claim, a discussion 
of VA's duties to notify and assist in regards to that claim 
is unnecessary.

New and Material Evidence 

The veteran seeks to reopen a previously denied claim for 
service connection for a back disorder, including as 
secondary to his service-connected bilateral foot disability.  
A review of the record indicates that the veteran was 
previously denied service connection for a back disorder in a 
July 2004.  The veteran did not file a Notice of Disagreement 
and the rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the July 2004 rating 
decision consisted of service medical records, which did not 
indicate that the veteran was ever treated for or diagnosed 
with a back disorder.  A November 1945 Separation 
Qualification Record noted that the veteran took part in 
several European campaigns and was awarded the Combat 
Infantryman Badge.  Also of evidence were VA outpatient 
treatment records indicating treatment for a low back 
disorder.  

Additionally, the veteran provided general statements that he 
had a back disorder due to service or his service-connected 
bilateral foot disorders, but provided no statements as to 
how he injured his back or the chronic nature of his back 
disorder.  

The July 2004 rating decision found the veteran's service 
medical records to be silent as to a back disorder and that 
his post-discharge medical records indicated treatment for a 
back disorder, but failed to relate it to his service or 
secondary to his service-connected bilateral foot disability.  
The RO found there to be no evidence demonstrating that his 
back disorder was incurred in or aggravated by service, or 
was related to his service-connected bilateral foot 
disability.  

In his current attempt to reopen the claim, the veteran has 
proffered new statements, including in a May 2008 Board 
hearing, indicating that he injured his back when he was 
knocked to the ground by a mortar shell and that since that 
in-service incident he has experienced symptoms of a chronic 
back disorder.  

In view of the veteran's established history as a combat 
veteran during World War II, the Board finds his statements 
credible for the purpose of reopening the claim.  As such, 
the Board finds the newly associated evidence to have not 
been previously submitted and to be material as it relates to 
an unestablished fact necessary to substantiate his claim.  
Accordingly, the Board finds that the claim for service 
connection for a back disorder, including as secondary to his 
service-connected bilateral foot disability, is reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen the claim for entitlement to 
service connection a back disorder, including as secondary to 
his service-connected bilateral foot disability, is granted.  
The appeal is granted to this extent only.  


REMAND

The veteran's VA medical records, including one from August 
1997, indicate that the veteran received surgery on his spine 
in September 1996.  The veteran reported in his May 2008 
Board hearing that his surgery was performed at the 
Charleston VA Medical Center.  The medical records from this 
surgery are not associated with the claims file.  VA must 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).

The veteran has also essentially reported that he has had 
symptoms of a back disorder since service.  As a lay person, 
he is competent to report the symptoms that were present in 
service and the continuation of those symptoms since service.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
After any missing medical records are associated with the 
claims file, the RO should determine if a VA examination is 
necessary to determine the etiology of his back disorder, 
including if it related to his reported in-service injury or 
arose secondary to his service-connected bilateral foot 
disability.  

Accordingly, the case is REMANDED for the following actions:



1.  The RO/AMC should obtain and 
associate with the claims file all 
outstanding records of treatment 
relating to the veteran.  This 
specifically includes any records of VA 
treatment in regards to a spinal 
surgery that was reported to have 
occurred in September 1996.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should be documented in the claims 
file, and the veteran should be 
informed in writing.

2.  After the receipt of the requested 
information, the RO/AMC should examine 
the record to determine if any further 
development is necessary, including 
whether a VA examination, to include an 
opinion, is needed regarding the 
etiology of any back disorder found, 
including whether the back disorder is 
related to his service or his service-
connected bilateral foot disability.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


